Mayes, J.,
delivered the opinion of the court.
The appellant was indicted, tried, and convicted in the circuit court of Claiborne county, under section 1103, Code 1906, for carrying concealed weapons. The original indictment, .as returned by the grand jury, merely charged appellant with car*766rying concealed a deadly weapon, to-wit, a pistol. When the testimony was all in, it being proved by the testimony that the weapon was only partially concealed, the state asked leave to amend the indictment by inserting the words “in whole or in part,” and the court allowed the amendment to be made. This is assigned as error. There are other assignments of error, but we do not deem them of sufficient importance to be discussed here.
Under the statute, the carrying of a concealed deadly weapon, in whole or in part, is made an offense; and under an indictment which merely charges the carrying of a concealed deadly weapon, if the proof show that it was only partially concealed, the offense designated by the statute is proved. The amendment was not necessary to sustain a conviction under the indictment. The amendment not being necessary, there was no reversible error in allowing it to be made. The use of the words in the statute, “in whole or in part,” does not constitute any essential description of the offense named by the statute, but it is merely defining what is meant by concealment. In . other words, if a person carry a deadly weapon, and only a part of it is concealed, the other part being visible, he is guilty of carrying a concealed weapon, within the meaning of the statute.

Affirmed.